Title: General Orders, 14 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 14th 1776
America.Liberty.


Alexander Scammell and Lewis Morris Esquires, are appointed Aids-de-Camp to Major General Sullivan; they are to be obeyed and respected accordingly.
The Divisions of the Army, under Major Generals Putnam and Sullivan, having undertaken some special works are to be omitted out of the general detail of Guards and Fatigue for the present.
The General orders three days provision to be cooked immediately, that the Soldiers have their Canteens filled, and be ready to meet the enemy on a short notice.
Such Colonels of Regiments as have not sent for their Ammunition Carts, or drawn for Rum, for the refreshment of their men, in time of action, as pr Order of the 9th Instant, are to do it immediately, and the Quarter Master must take care that it be used properly; the allowance is half a pint pr man.

The Brigadier Generals will please to recollect, that there are a number of spears, at the Laboratory, which will be of great use at the posts, and are waiting to be distributed.
In case of Alarm, the men are immediately to repair to their usual parade, where the Roll is to be called, and then march, join in Battalion, and march to their respective alarm posts—Absentees will be considered as Cowards, and treated as such.
The General flatters himself, that every man’s mind and arms, are now prepared for the glorious Contest, upon which so much depends: The time is too precious, nor does the General think it necessary to spend it in exhorting his brave Countrymen and fellow Soldiers to behave like men, fighting for every thing that can be dear to Freemen—We must resolve to conquer, or die; with this resolution and the blessing of Heaven, Victory and Success certainly will attend us: There will then be a glorious Issue to this Campaign, and the General will reward, his brave Fellow Soldiers! with every Indulgence in his power.
The whole Line to turn out to morrow morning and march to their several Alarm posts, in all points ready for action and continue ’till nine o’clock, or further orders.
William Peck and Charles Whiting Esquires, appointed Aids-de-Camp, to Major General Spencer, they are to be respected and obeyed accordingly.
